In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00042-CV

ATMOS ENERGY CORPORATION,                   §     On Appeal from the Probate Court
Appellant
                                            §     of Denton County (PR-2017-00587)
V.
                                            §     March 5, 2020

CHARLES L. PAUL, Appellee                   §     Opinion by Justice Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Charles L. Paul shall pay all of the costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel